UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
IN RE:  KEURIG GREEN MOUNTAIN             14 MD 2542   (VSB) (HBP)
SINGLE SERVE COFFEE ANTITRUST
LITIGATION                                ORDER

-----------------------------------x

          PITMAN, United States Magistrate Judge:


          A discovery conference having been held in this ma         er

on September 6, 2019, for the reasons stated on the record i

open court and the additional reasons set forth below, it is

hereby ORDERED that:

               1.   Defendants' application to add Samantha P        kie

          as a custodian whose documents will be produced is

          granted in part and denied in part.     Treehouse Foo       is

          to produce relevant, responsive and non-privileged

          documents from Ms. Peskie's files for a 90-day peri d;

          the 90-day period may be broken down into no               an

          three non-contiguous periods.   This Order is withe

          prejudice to the right of any party to seek an addi

          tional Order concerning Ms. Peskie's files.

               2.   Plaintiffs' application to compel the prod c-

          tion of documents over which Keurig has asserted pr vi-

          lege is granted in part and denied in part.      In her

         Report and Recommendation, the Honorable Barbara S.

         Jones (ret.), Special Master, wrote that she "evalu ted
each document individually, along with the context

documents, and did not make categorical decisions        sed

on [Keurig's] letter brief''   (Special Master's Repo

dated July 18, 2019 (Docket Item 646) at 6).     Thus,

Treehouse's argument that Judge Jones made categor· al

rulings is contrary to the express language of Jud

Jones' Report and Recommendation.    Nevertheless,       en-

dants acknowledge that, at the very least, Judge         es'

Report and Recommendation provides extremely compe       ing

guidance concerning whether other relevant

disclosed to third parties can be withheld on the        sis

of privilege or work-product protection.     Defendan

stated at the September 6 conference that they are

currently reconsidering their position with respec       to

documents that were previously withheld as privile       d

or work product in light of Judge Jones' rulings.

Accordingly, no later than October 11, 2019, defen       nts

are to produce to plaintiffs all documents               e

Jones concluded were not properly withheld and any

additional documents that defendants now conclude

should be produced in light of Judge Jones' rulings

     3.   No later than October 18, 2019, all partie

are to produce revised privilege logs.




                      2
     4.   Plaintiffs' application to compel the pro   c-

tion of withheld documents relating to the retail

launch of the 2.0 brewer on the theory that defend    ts

have waived any claim of privilege concerning this

subject matter is denied.

     5.   There being no objection to her rulings,    dge

Jones' Report and Recommendation is adopted in ful

     6.   In light of Judge Jones' comments describ' g

conduct by defendants which added to the time requ· ed

to complete her review of defendants' documents, I

conclude that it is appropriate to reconsider the     sue

of the allocation of her fees.   Plaintiffs are to    y
50% of Judge Jones' fees, and defendants are to pa    the

remaining 50%.   Judge Jones' invoice is approved a

the parties are directed to remit payment to Judge

Jones within thirty (30) days of the date of this

Order.




                      3
           The Clerk of the Court is respectfully requested t

mark Docket Item 649 closed.

Dated:   New York, New York
         September 12, 2019

                                     SO ORDERED




                                     United States Magistrate        dge

Copies transmitted to:

All Counsel




                                 4




                                                                I,
